WHATLEY, Judge.'
Ruffin Glendon pleaded guilty to violating his probation, and on April 29, 2004, the circuit court revoked his probation and sentenced Glendon to twenty-four months in prison. Glendon thereafter filed this appeal. Glendon’s counsel filed his brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d,493 (1967). We have reviewed the record and found one scrivener’s error which we direct the circuit court to correct.
Glendon was originally charged by information with possession of cocaine and possession of paraphernalia. He entered a plea to the charges and was sentenced to eighteen months of drug offender probation for the felony and twelve months of drug offender probation for the misdemeanor. Glendon subsequently violated his probation, and after admitting the violation, on February 19, 2002, he was sentenced to time served on the misdemeanor and to .three years of probation, and a suspended term of three years in prison on the felony. However, the April 29, 2004 judgment reflects that Glendon entered a guilty plea to violating his probation in both the misdemeanor, and the felony case even though he had been previously sentenced-to time served on the misdemeanor. Therefore, we remand this case for the circuit court to correct the judgment to reflect that Glendon previously had been given time served for the misdemeanor. Glendon’s judgment and sentence are otherwise affirmed.
NORTHCUTT and VILLANTI, JJ., Concur.'